Citation Nr: 0809045	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P. K., R. S.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran was afforded a Board video hearing, presided over 
by the undersigned, in November 2006.

The veteran's testimony during the November 2006 hearing and 
a February 2007 private doctor's statement raised the issue 
of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
As such, the Board refers that matter to the RO for proper 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD was granted in November 2004, and 
the RO assigned the veteran a 30 percent disability rating.  
The veteran requested an increased rating in excess of the 
assigned 30 percent via a July 2005 statement.  The veteran 
was afforded a VA psychiatric examination in August 2005, and 
the claim was again adjudicated in October 2005.  The veteran 
expressed disagreement with the October 2005 rating decision 
via a December 2005 statement.  At the time of the August 
2005 VA examination, the examiner confirmed the diagnosis of 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 45.  The examiner noted a moderate level of social 
and occupational impairment, however, the veteran's file was 
not available for review at that time.  The veteran was then 
examined by a private physician in February 2007, Dr. C. C. 
D., PhD, who assigned a GAF score of 41 and stated that the 
veteran was not able to work due to his PTSD and his sequela 
of combat wounds.  The Board notes that the private physician 
did not note a review of the veteran's claims file.

During the veteran's November 2006 Board video hearing, the 
veteran testified that his PTSD has worsened since his last 
VA psychiatric examination.  He testified that he experienced 
memory loss, obsessive ritualistic behavior, sleep 
impairment, flashbacks, nightmares, avoidance symptoms, and 
anger.  Further, the veteran testified that he was unable to 
work due to his PTSD symptoms.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a).  This duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  

Therefore, an additional VA examination is required.  The 
veteran should be scheduled for a VA psychiatric examination 
to determine the nature and severity of his current, service-
connected PTSD.  The examiner should perform all appropriate 
testing, should review the veteran's claims file prior to the 
examination, and should express a rationale for any opinion 
provided.

Further, during his November 2006 hearing, the veteran stated 
that he received quarterly treatment at the Dorn VA Medical 
Center (VAMC).  He also testified that that he had submitted 
an application for a 6 to 10 week inpatient stay at the 
Salisbury facility.  The Board notes that, when reference is 
made to pertinent medical records, VA is on notice of their 
existence and has a duty to assist the veteran to attempt to 
obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 
(1990).   There is no indication that a request for these 
records has been made.  It is essential that any outstanding 
VA treatment or hospitalization records be obtained and 
reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA records are constructively part of the record which must 
be considered).  

On remand, the RO should obtain complete information from the 
appellant regarding the health care providers that have 
provided treatment to the veteran for his service-connected 
PTSD, and should associate any records not already obtained 
with the record on appeal.  Of heightened interest are 
records from the Salisbury facility, the Dorn VAMC from March 
2006 through the present, and any private medical records, 
including records from Dr. C. C. D., Ph.D.  Once obtained, 
all treatment records should be associated with the veteran's 
claims file.  If any of these sets of records do not exist or 
are otherwise unavailable, that should be noted and 
associated with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will seek 
to provide;  (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and  (4) request 
that the claimant provide any evidence in 
the claimant's possession that pertains to 
the claim.

The notice must also include notice 
sufficient to notify the veteran that to 
substantiate his claims for an increased 
rating for PTSD, he must provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of his PTSD and the effect that 
worsening has on his employment and daily 
life.  Examples of the types of medical 
and lay evidence that the veteran may 
submit should also be included.  

The letter should indicate that a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, per 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. Appellant. January 30, 2008).  It 
should also provide at least general 
notice with respect to the requirements of 
38 C.F.R. §§ 4.125-4.130 and Diagnostic 
Code 9411.  
 
2.  The RO/AMC should take appropriate 
steps to contact the veteran and obtain 
the names and addresses of all medical 
care providers who treated the veteran for 
his service-connected PTSD.  Of particular 
interest are medical records from the 
Salisbury facility, the Dorn VAMC from 
March 2006 through the present, and any 
private medical records, including records 
from Dr. C. C. D., Ph.D.  If any of these 
sets of records do not exist or are 
otherwise unavailable, that should be 
noted and associated with the veteran's 
claims file.

3.  Following the receipt of these 
records, the RO should arrange for the 
veteran to be scheduled for VA examination 
by an appropriate specialist to assess the 
current severity of his service-connected 
PTSD.  The RO should advise the veteran 
that failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.  The 
claims folder must be made available to 
the examiner for review and the 
examination report must indicate whether 
such review was accomplished. 

The examiner should assess the nature and 
extent of the veteran's PTSD symptoms, and 
the examiner should opine as to the impact 
that the veteran's service-connected 
condition has on his employability.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal, 
considering all applicable rating 
criteria.  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

